Citation Nr: 1515797	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for a new VA psychological examination and to obtain an addendum medical opinion regarding service connection for hearing loss.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In regard to the Veteran's PTSD claim, the record reflects that an in-service stressor has been conceded and that when serving in Vietnam, the Veteran feared for his life when outside of the perimeter or when pulling guard duty; however, the Veteran was not found to have a diagnosis of PTSD that conformed to the DSM-IV criteria at his most recent VA examination in February 2011.

At the February 2011 VA examination, he Veteran reported that be began drinking alcohol and abusing drugs while still in the military.  He also reported hospitalization after separation from service around 1978 during which time he cut his wrist.  The Veteran indicated he was having marital problems and suffering from depression at that time as well.  He indicated that although follow-up care was encouraged after he got out of the hospital, he did not follow up until more recently with the VA.  It was noted the Veteran had two failed marriages and had been fired from jobs.   Following review of the record and interview of the Veteran, the examiner diagnosed bipolar disorder type 1, most recent episode depressed.  This diagnosis was also recognized in records from the August VA Medical Center and the Athens Outpatient Clinic.  The examiner stated bluntly that the bipolar disorder was not caused by or the result of the Veteran's experiences in military service.  No rationale was provided.  The examiner also stated that the Veteran did have "some symptoms and signs suggestive" of PTSD which were as at least as likely as not related to the stressors he experienced in service where he felt his life was in danger due to enemy activity.  Despite such finding, the examiner declined to make a PTSD diagnosis and, as such, service connection for PTSD could not be granted. 

At his October 2012 hearing at the RO, the Veteran testified that his attitude and personality changed after his return from Vietnam where, as a mechanic, he had to go on guard duty at least once every two weeks and he feared for his life "constantly."  It was indicated that his period of service from 1968 to 1969 was honorable and that from November of 1969 to January of 1971, the Veteran was stripped of his rank for "misconduct and failure to cope with stateside life."  The Veteran's son testified that throughout his life, he had witnessed "behavior that is indicative of someone that has been under extreme stress."  The son indicated he had seen his father in extreme states of panic and witnessed him having nightmares.  The son related that the Veteran had always told him the behavior was "directly linked to his military service and just the type of lifestyle and training that they underwent."  The Veteran's representative requested another examination for reevaluation of his diagnosis.

In a letter dated in June 2013, the Veteran shared his belief that he suffers from anxiety today because he has had bipolar disorder, which was identified at the February 2011 VA examination, since separation from active duty.  He explained that after returning from Vietnam for a 30 day leave that he returned to duty and knew "things were not right."  He indicated he only lasted a few months and left "out the back gate with a 212 discharge" which has since been upgraded to honorable.  Along with this letter, the Veteran submitted a statement from Ms. S.W., the mother of his only child.  She related the Veteran had suffered "from issues" since he came home from Vietnam and at one point had attempted to commit suicide.

Upon review of the evidence, to include a notation of depression on the Report of Medical History accompanying the Veteran's December 1970 separation examination, the Board finds that remand for a new examination is proper in order for an examiner to consider the evidence of record obtained after February 2011.  The examiner should reevaluate the Veteran's diagnosis given the fact that an in-service stressor is conceded and there is evidence of changes in behavior following occurrence of the stressor and a report of depression accompanying the separation examination.  In addition, if the Veteran recognizes a diagnosis of a psychiatric disorder other than PTSD, he/she should provide an opinion regarding whether such disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Vietnam, as opposed to its being more likely due to some other factor or factors.  Rationale for any opinion rendered must be provided.

Turning to the Veteran's claims for service connection for hearing loss and tinnitus, the Board notes the Veteran's belief, shared at his October 2012 hearing at the RO, that his hearing loss started around the same time he was in Vietnam and that he was exposed to loud noise there. The Veteran was a wheeled vehicle mechanic during service.  Exposure to excessive noise is conceded.

The Veteran underwent a VA examination in September 2010.  He related that his hearing loss began 40 years ago and that he was unsure of the cause.  Some occupational and recreational post-service noise exposure was recognized.    The examiner diagnosed mild, sensorineural hearing loss in the right ear and moderate, sensorineural hearing loss in the left ear.  The examiner considered whether it was at least as likely as not that the Veteran's hearing loss and tinnitus are related to his in-service noise exposure and opined that based on the Veteran's contention that his hearing loss began prior to his entrance into the military (40 years ago) and that he admitted to post-service noise exposure, hearing loss and tinnitus were "not a manifestation of military noise exposure but rather a combination of post military occupational noise exposure and presbycusis."

Important to this case is that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  

Review of the Veteran's December 1968 entrance examination reveals some degree of hearing loss at high frequencies upon entrance into service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  An audiogram performed at the time of the Veteran's enlistment examination in December 1968 indicated puretone thresholds of 25 decibels in the right ear and 30 decibels in the left ear at 4000 Hertz and 30 decibels in the right ear and 30 decibels in the left ear at 6000 Hertz. 

Because the presumption of soundness does not apply due to the presence of mild hearing loss on entrance into service,  the issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Given conceded noise exposure during service, the Board finds it appropriate to seek an addendum opinion as to whether it is at least as likely as not that the Veteran's hearing loss was aggravated during service despite the recordings of 0 decibels at all frequency levels on the Veteran's December 1970 separation examination.  Where a preexisting disease or injury is noted on the entrance examination, Section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In regard to the Veteran's tinnitus claim, as reflected in the September 2010 VA examination report, tinnitus has been found to be secondary to the Veteran's hearing loss.  As such, the issue of whether service connection is warranted for tinnitus is inextricably intertwined with the issue of service connection for hearing loss.  Therefore, the Board must defer consideration of that claim until the development is complete on the issue of service connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with all outstanding VA treatment records.

2.  After records are obtained to the extent available, the RO should schedule the Veteran for an examination with a suitably qualified VA psychiatrist or psychologist other than the one who performed the February 2011 examination to obtain an additional opinion as to:

(1) whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria; and

(2) whether the Veteran has a diagnosis of any psychiatric disorder/s other than PTSD; and

(3) for each disability diagnosed,  whether that disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Vietnam, as opposed to its being more likely due to some other factor or factors.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, to include those made at the October 2012 hearing at the RO.

The examiner should note the changes in behavior the Veteran alleges he experienced following his return from Vietnam and that he noted "depression" on the Report of Medical History accompanying his December 1970 Separation Examination.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3. Return the claims folder to the VA examiner who conducted the September 2010 VA audiological examination, or, if the September 2010 examiner is not available, to another VA audiologist to provide an addendum opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, to include those made at the October 2012 hearing at the RO.  

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not that the high frequency hearing loss noted on the Veteran's December 1968 entrance examination worsened in severity during active service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

